Case 3:20-cv-00231 Document 10 Filed 08/06/20 Page 1 of 2 PagelD #: 32

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
AT HUNTINGTON
TODD SERGENT,
Plaintiff,
Vv. CIVIL ACTION NO. 3:20:cv:00231
(Judge Robert C. Chambers)
JPMORGAN CHASE BANK, N.A. and
UNITED COLLECTION BUREAU, INC.,

| Defendants.

' AGREED ORDER OF DISMISSAL WITH PREJUDICE

Plaintiff Todd Sergent (“Plaintiff”), defendant JPMorgan Chase Bank, N.A. (“Chase”), and
defendant United Collection Bureau, Inc. (““UCB,” and with Chase as “Defendants”), by their
respective counsel, announce to the Court that all claims that were asserted or could have been
asserted by Plaintiff against Defendants have been fully resolved. Based upon the compromise, the
parties jointly move the Court to dismiss the sbowe-siyted civil action, with prejudice, with each
party to bear its own costs and attorneys’ fees,

For good cause shown, and there being no objection thereto, it is hereby ORDERED that
this case shall be, and is hereby, DISMISSED, WITH PREJUDICE. This case shall be
STRICKEN and REMOVED from the docket of this Court.

The Clerk is hereby DIRECTED to send certified copies of this Order upon its entry to

counsel of record as set forth below.

Entered this Lp day of fue , 2020.

ROBERT C. CHAMBERS
UNITED STATES DISTRICT JUDGE
Case 3:20-cv-00231 Document 10 Filed 08/06/20 Page 2 of 2 PagelD #: 33

Submitted by:

/s/ Megan A. Patrick

Benjamin M. Sheridan (WV Bar No. 11296)
Megan A. Patrick (WV Bar No. 12592
Klein & Sheridan, LC

3566 Teays Valley Road

Hurricane, WV 25526

304,562.7111/ 304.562.7115 (facsimile)
mpatrick@kswvlaw.com

Counsel for Plaintiff

/s/ Angela L. Beblo

Bruce M. Jacobs (WV Bar No. 6663)

Angela L. Beblo (WV Bar No. 10345)

Spilman Thomas & Battle, PLLC

PO Box 273

Charleston, WV 25321-0273

304.340.3800/ 304.340.3801 (facsimile)
bjacobs@spilmanlaw.com

abeblo@spilmanlaw.com

Counsel for Defendant JPMorgan Chase Bank, N.A.

/s/ Molly L. Kremer

Molly L. Kremer (WV Bar No. 12942)

Gordon Rees Scully Mansukhani

707 Grant Street, Suite 3800

Pittsburgh, PA 15219

412.588.2284

mkremer@grsm.com

Counsel for Defendant United Collection Bureau, Inc.

 

 
